Case 3:21-mj-01396-JRK Document1 Filed 08/16/21 Page 1 of 5 PagelD 1

FILED IN OPEN COURT
$llu/aoal

AO (Rev. 5/85) Criminal Complaint CLERK |! S_ DISTRICT COURT
INLE DISTRICT OF FLORIDA

UNITED STATES DISTRICT COUR \CKSONVILLE, FLORIDA
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V. Case No, 3:21-mj-1396-JRK

OSMAN CORTES-BAUTISTA

I, the undersigned complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief. On or about July 19, 2021, in Duval
County, in the Middle District of Florida, the defendant,

a citizen of Honduras and an alien in the United States, was found

unlawfully present in the United States without first having obtained the

consent of the Attorney General or the Secretary of Homeland Security for
the United States to apply for admission to or re-enter the United States

after having been deported and removed from the United States on or about

June 16, 2004, on or about October 16, 2017, and on or about March 6,

2018,
in violation of Title 8, United States Code, Section 1326. I further state that ama
Deportation Officer for the Department of Homeland Security, Immigration and

Customs Enforcement, and that this Complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: Zo O j
Signature Complainant
Justin ¥. Villafane
Sworn to before me and subscribed in my presence,

on August I 2021 at Jacksonville, Florida

JAMES R. KLINDT £ K pk
United States Magistrate Judge Corton :

Name & Title of Judicial Officer sapnaiite of Judicial Officer

Y

 

 
Case 3:21-mj-01396-JRK Document1 Filed 08/16/21 Page 2 of 5 PagelD 2

CRIMINAL COMPLAINT AFFIDAVIT

I, Justin X. Villafane, being a duly sworn and appointed Deportation Officer
for the Department of Homeland Security, Immigration and Customs Enforcement
(“ICE”), hereby make the following statement in support of the attached criminal
complaint.

1, Your affiant has been a Deportation Officer for ICE since 2016. Your
affiant has training and experience in the enforcement of the immigration and
nationality laws of the United States. In addition, your affiant has training and
experience in the preparation, presentation, and service of criminal complaints and
arrest warrants.

2. On July 19, 2021, at approximately 8:55 a.m., ICE received electronic
correspondence from the Jacksonville Sheriff's Office that an regarding an individual
identified as OOSMAN CORTES-BAUTISTA with a date of birth in March, 1986,
who had been booked into the Duval County jail, in Jacksonville, in the Middle
District of Florida. Supervisory Detention and Deportation Officer Coloma ran
immigration database checks using the information provided by the Duval County
jail and the information matched an individual named OSMAN CORTES-
BAUTISTA, a citizen of Honduras with a date of birth in March, 1984, who had
been previously deported from the United States. Officer Coloma lodged an ICE

detainer for CORTES-BAUTISTA with the Duval County jail.

we
Case 3:21-mj-01396-JRK Document1 Filed 08/16/21 Page 3 of 5 PagelD 3

a On August 11, 2021, at approximately 8:44 p.m., the Duval County jail
notified your affiant that the local charges for CORTES-BAUTISTA were resolved
and that he was ready to be picked up on the ICE detainer. On August 12, 2021,
CORTES-BAUTISTA was administratively arrested and transported to the ICE
District Office in Jacksonville for administrative processing. During processing, your
affiant entered CORTES-BAUTISTA’s fingerprints into a biometric identification
system that compared his fingerprints with the fingerprints of individuals who had
been previously encountered by immigration authorities. The system returned a
match and reflected that CORTES-BAUTISTA had been previously encountered
and had been assigned an Alien Registration number (“A-number”). Your affiant
then conducted additional immigration database checks using the A-number and the
records reflected that CORTES-BAUTISTA is a citizen of Honduras who has been
previously deported or removed from the United States to Honduras on three
occasions.

4, Your affiant also reviewed documents from the Alien Registration file
(“A-file”) for CORTES-BAUTISTA. An A-file is a central file maintained by
immigration agencies that contains documents related to the interactions and
encounters of United States immigration authorities with an alien. Documents in the
A-file confirmed that CORTES-BAUTISTA is a citizen of Honduras who has been
previously deported or removed from the United States to Honduras on three

occasions: on June 16, 2004, through Chandler, Arizona, on October 16, 2017,
Case 3:21-mj-01396-JRK Document1 Filed 08/16/21 Page 4 of 5 PagelD 4

through Miami, Florida, and on March 6, 2018, through Houston, Texas. The A-file
contained no record that CORTES-BAUTISTA had ever applied for or received
permission from the Attorney General or the Secretary of the Homeland Security for
the United States to re-enter the United States since the time of his last deportation or
removal.

5. On August 12, 2021, ICE Deportation Officer Monica Peets
interviewed CORTES-BAUTISTA. Before the interview, CORTES-BAUTISTA
was advised of his constitutional rights and he agreed to make a statement without
an attorney present. During the interview, CORTES-BAUTISTA said that he is a
citizen of Honduras, that he had previously been removed from the United States,
and that following his removal he had illegally re-entered the United States sometime
in 2018 by walking across the border in Texas. CORTES-BAUTISTA admitted that
he was not inspected by an immigration officer when he re-entered the United States.

Based upon the foregoing facts, your affiant believes there is probable cause to
establish that O9NMAN CORTES-BAUTISTA is a citizen of Honduras who has been
found unlawfully present in the United States without first having obtained the
consent of the Attorney General or the Secretary of Homeland Security for the

United States to apply for admission to or re-enter the United States after having
Case 3:21-mj-01396-JRK Document1 Filed 08/16/21 Page 5 of 5 PagelID 5

been deported or removed from the United States, in violation of Title 8, United

4p
Justi#’X. Villafane, Deportation Officer
U.S Immigration and Customs Enforcement

Jacksonvillé, Florida

States Code, Section 1326.

Ya
